Title: Thomas Jefferson to Joseph Delaplaine, 18 October 1814
From: Jefferson, Thomas
To: Delaplaine, Joseph


          Sir  Monticello Oct. 18. 14.
          Your letter of the 3d is at hand. I have little doubt that I shall recieve an answer from mr Stewart, either yielding to my request, or stating the reasons why he may wish to retain the portrait longer in his possession. whatever these may be, I should not refuse him, nor indeed in any case press a compliance beyond the request I have made. I will inform you of his answer whenever it shall be recieved. in the mean time accept my thanks for the print of the President which you have been so kind as to send me, and the assurances of my esteem & respect.
          Th: Jefferson
        